ACCEPTED
                                                                                   14-14-00859-CV
                                                                   FOURTEENTH COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                              8/27/2015 4:36:05 PM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK


                          No. 14-14-00859-CV
                                                                  FILED IN
                                                           14th COURT OF APPEALS
              IN THE COURT OF APPEALS                         HOUSTON, TEXAS
                                                           8/27/2015 4:36:05 PM
        FOR THE FOURTEENTH DISTRICT OF                   TEXAS
                                                           CHRISTOPHER A. PRINE
                                                                    Clerk


        AMERICAN RISK INSURANCE COMPANY, INC.
                       Appellant

                                      v.

                          VERONICA SERPIKOVA
                                Appellee


                      Appeal from Cause No. 2013-14955
                 TH
     In the 80        Judicial District Court of Harris County, Texas


APPELLEE’S UNOPPOSED MOTION TO EXTEND TIME
               TO FILE BRIEF


                                       J. Beverly
                                       State Bar No. 02277280
                                       jb@dowgolub.com
                                       Kenneth H. Holt
                                       State Bar No. 00793012
                                       kholt@dowgolub.com
                                       DOW, GOLUB, REMELS &BEVERLY LLP
                                       9 Greenway Plaza, Suite 500
                                       Houston, Texas 77046
                                       Telephone: (713) 526-3700
                                       Facsimile: (713) 526-3750

                                       ATTORNEYS FOR APPELLEE
                                       VERONIKA SERPIKOVA
AUGUST 27, 2015
                         APPELLEE’S UNOPPOSED MOTION
                          TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

         Appellee, Veronika Serpikova1, pursuant to TEX. R. APP. P. 10.5(b) and

38.6(d), respectfully moves this Court for an extension of time to file her brief and

in support thereof would show as follows:

                                         Introduction
         This is an appeal by American Risk Insurance Co., Inc. from the Final

Judgment of the Court in the case styled Cause No. 2013-14955, Veronika Serpikova

v. American Risk Insurance Co., Inc.; in the 80th Judicial District Court of Harris

County, Texas.

         The trial court signed a final judgment on July 25, 2014. Appellant filed its

notice of appeal on October 23, 2014.

         Appellee’s brief is currently due on August 31, 2015. Appellee now seeks a

30-day extension of time until September 30, 2015, in which to file her brief.

         This is Appellee’s first request for an extension of time to file her brief.

Because this case has not yet been set for submission or hearing, no unnecessary

delay will result from granting this extension.




1
    Appellee’s name was misspelled as “Veronica Serpikova” in Appellant’s Notice of Appeal.



                                               -2-
                              Certificate of Conference
      Counsel for Appellee conferred with Kevin F. Risley, lead counsel for

Appellant, on August 27, 2015 by electronic mail and he is not opposed to this

motion or the relief sought herein.

                             Argument and Authorities
      This Court may extend the time to file a brief under the authority of TEX. R.

APP. P. 38.6(d).

      Appellee relies on the following facts to reasonably explain her need for an

extension of time to file her brief:

      1.     Counsel for Appellee was preparing for a Court-ordered mediation

             scheduled on August 7, 2015, in Cause No. 2014-62516, Williams

             Temple Church of God in Christ, Inc., et al. v. Norman White, et al.; in

             the 11th Judicial District Court of Harris County, Texas.

      2.     Counsel for Appellee has been preparing a Reply to a Motion for

             Summary Judgment due on August 14, 2015 and for a hearing

             scheduled on August 21, 2015, in a case styled Cause No. 2013-00532,

             Irving C. Stern, Trustee, et al. v. New TK Coatings, LLC d/b/a Turn-

             Key Coatings, et al.; in the 80th Judicial District Court of Harris County,

             Texas.




                                          -3-
      3.     Counsel for Appellee has been preparing motions for judgment

             notwithstanding the verdict and a motion for indemnification scheduled

             for hearing on August 17, 2015, in Cause No. 2014-62516, Williams

             Temple Church of God in Christ, Inc., et al. v. Norman White, et al.; in

             the 11th Judicial District Court of Harris County, Texas.

      4.     Counsel for Appellee has been preparing a reply brief which was due

             August 24, 2015 in a case styled Cause No. 14-14-00660-CV, Michael

             Silberstein, et al. v. Trustmark National Bank f/k/a Republic National

             Bank; in the Fourteenth District Court of Appeals at Houston, Texas.

      5.     Co-Counsel for Appellee, who is assisting with the brief, has been

             preparing for and taking depositions set for August 26 and 27, 2015, in

             a case styled Cause No. 2014-72223, Coastal Energy Company v.

             Griffith; in the 152nd Judicial District Court of Harris County, Texas.

      6.     Counsel for Appellee has been preparing a Reply Brief due September

             11, 2015, in a Case Nos. 14-1746 and 15-1390, styled Pei-Herng Hor

             v. Ching-Wu “Paul” Chu, in the United States Court of Appeals for the

             Federal Circuit.

                                Conclusion and Prayer
      For the reasons stated, Appellee Veronika Serpikova requests that the Court

grant an extension of time to file Appellee’s brief until September 30, 2015.



                                         -4-
Respectfully submitted,

DOW GOLUB REMELS & BEVERLY, LLP


By:    /s/ J. Beverly
       J. Beverly
       Texas Bar No. 02277280
       jb@dowgolub.com
       Kenneth H. Holt
       Texas Bar No. 00793012
       kholt@dowgolub.com
       9 Greenway Plaza, Suite 500
       Houston, Texas 77046
       Tel. (713) 526-3700
       Fax (713) 526-3750

ATTORNEYS FOR APPELLEE
VERONIKA SERPIKOVA




      -5-
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of Appellee’s Unopposed Motion
to Extend Time to File Brief was sent to:

      Kevin F. Risley
      Jamie R. Carsey
      THOMPSON, COE, COUSINS & IRONS, L.L.P.
      One Riverway, Suite 1400
      Houston, Texas 77056-1988

      Spencer E. Dunn
      4669 Southwest Freeway, Suite 700
      Houston, Texas 77027

      ATTORNEYS FOR APPELLANT
      AMERICAN RISK INSURANCE CO. INC.


by electronic service on August 27, 2015.



                                     /s/ J. Beverly
                                     J. Beverly




                                       -6-